        Case 3:17-cv-00202-JWD-EWD             Document 89       12/20/18 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

PERRY SIMMS                     *     CIVIL ACTION
                                *
VERSUS                          *     NUMBER: 3:17-cv-00202
                                *
JAMES LEBLANC, RAMAN SINGH, *         JUDGE JOHN W. deGRAVELLES
DARRYL VANNOY, STEPHANIE        *
LAMARTINIERE, LT. J. BUTLER,    *     MAGISTRATE JUDGE
DEPT. OF PUBLIC SAFETY &        *     ERIN WILDER-DOOMES
CORRECTIONS, and DOES 1-10      *
                                *
****************************************************
                     JOINT NOTICE OF SETTLEMENT

       NOW INTO COURT, through undersigned counsel, come plaintiff, Perry Simms, and

defendants, James LeBlanc, Secretary for the Louisiana Department of Public Safety & Corrections,

Dr. Raman Singh, Medical/Mental Health Director of the Department of Public Safety &

Corrections, Warden Darryl Vannoy, Warden Stephanie Lamartiniere, the Department of Public

Safety & Corrections, Justin Butler and Darrell Thrasher, who hereby inform the Court that they

have entered in a binding settlement agreement that resolves all claims in this matter. Appearers

respectfully suggest that entry of a 60 day dismissal order would be appropriate.




(Signatures on following page)
        Case 3:17-cv-00202-JWD-EWD     Document 89      12/20/18 Page 2 of 2



Respectfully submitted,                      Respectfully submitted,

                                             JEFF LANDRY
                                             Attorney General

/s/ William Most                             By:    /s/ Andrew Blanchfield
William Most (#36914)                               Andrew Blanchfield, T.A. (#16812)
201 St. Charles Ave., Ste. 114, #101                Email: ablanchfield@keoghcox.com
New Orleans, LA 70170                               Special Assistant Attorney General
Telephone: (504) 509-5023                           Post Office Box 1151
Email: williammost@gmail.com                        Baton Rouge, Louisiana 70821
(Counsel for Plaintiff, Perry Simms)                Telephone: (225) 383-3796
                                                    Facsimile: (225) 343-9612
                                                    (Counsel for Defendants, James
                                                    LeBlanc, Secretary for the Louisiana
                                                    Department of Public Safety &
                                                    Corrections, Dr. Raman Singh,
                                                    Medical/Mental Health Director of the
                                                    Department of Public Safety &
                                                    Corrections, Warden Darryl Vannoy,
                                                    Warden Stephanie Lamartiniere, the
                                                    Department of Public Safety &
                                                    Corrections, Justin Butler and Darrell
                                                    Thrasher)




                                       -2-
